Citation Nr: 1802143	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to January 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDING OF FACT

The Veteran's service-connected left ankle disability is manifested by painful motion with dorsiflexion limited to, at most, 10 degrees during a flare-up; and, with plantar flexion limited to, at most, 40 degrees during a flare-up.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected left ankle disability have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by a May 2012 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records, and pertinent private treatment records have been associated with the record.  The Veteran was afforded VA examinations of the left ankle in May 2012 and July 2017.  Considered jointly, and with private x-rays from March 2012, these examinations provide the necessary evidence to fairly decide the claim, as is noted in greater detail below.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Increased Ratings

The Veteran seeks a disability rating in excess of 10 percent for the service-connected left ankle disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

When assigning a disability rating for orthopedic disabilities, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

Limitation of motion of the ankle is assigned a 10 percent rating for "moderate" limitation and a 20 percent rating for "marked" limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance from VBA's M21-1 Adjudication Procedures Manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.  

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific major joints or minor joint groups involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

According to a VA examination in May 2012, the Veteran's left ankle range of motion was normal, but he did report pain in the left ankle, and the examination report indicates that the Veteran was not experiencing a flare-up at the time of the examination.  

Private treatment records show that the Veteran's left ankle was x-rayed in March 2012.  The ankle mortise was well-maintained.  Either an ununited distal fibular apophysis or an accessory ossicle was noted.  There was also an adjacent spur of the lateral talus.  The appearance was unchanged from previous fils in January 2011.  No fractures or arthritic changes were observed, although the private radiologist opined that the developmental deformity described could be symptomatic.  This is consistent with the Veteran's reports of left ankle pain.  

According to a June 2017 VA examination, the Veteran's left ankle motion was limited by pain to 40 degrees of plantar flexion and 10 degrees of dorsiflexion.  This is a noted increase in painful motion since the examination in May 2012; however, these findings, which, according to the examination report, were conducted during a flare-up, do not rise to the level that would warrant the assignment of the next higher, 20 percent rating.  Additional limitation due to fatigability, weakness, and weight-bearing is not demonstrated.  

As noted above, the VA manual suggests that marked limitation of motion (for which a 20 percent rating is assigned) is generally shown when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  This has not been shown to occur, even during a period of flare-up.  

Marked limitation of ankle motion has never been shown and the Veteran has not asserted that the motion of his right and/or left ankle is markedly limited during a period of flare-up such that a rating in excess of 10 percent is warranted.  Similarly, ankylosis of the right and left ankle has not been shown.  

The Veteran maintains that his level of left ankle pain is not adequately compensated with the assignment of the 10 percent disability rating, and the Board finds credible the Veteran's reports of left ankle pain; however, based on the examination findings, the criteria for the next higher, 20 percent rating is not warranted, as the Veteran's functional limitation due to his reported pain does not warrant the assignment of a 20 percent rating under Diagnostic Code 5271.  

The Veteran has also argued that a 20 percent rating is warranted for service-connected arthritis of multiple joints.  However, the rating assigned is already based on compensable limited motion under Diagnostic Code 5271; therefore, a rating under the arthritis code (5010 or 5003) is not for application in this case.  

Accordingly, there is no basis on which to assign a rating in excess of 10 percent for the service-connected left ankle disability at any time covered by this claim.  

The Veteran has not asserted that his service-connected left ankle disability renders him unemployable.  Accordingly, a claim for individual unemployability is not raised by the record.  


ORDER

A disability rating in excess of 10 percent for the service-connected left ankle disability is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


